Case 2:18-cv-06043-GW-AFM Document 111-1 Filed 07/20/20 Page 1 of 2 Page ID #:4659



 1
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   BILL SCHEPLER and ADRIAN                )
                                             )    CIVIL ACTION NO. 2:18-cv-6043-
     GARCIA, Individually and On             )    GW-AFM
12
     Behalf of All Others Similarly          )
13   Situated,                               )    [PROPOSED] ORDER RE:
                                             )    EXTENSION OF PORTIONS OF
14                       Plaintiffs,         )    REMAINING CLASS
                                             )    CERTIFICATION AND
15               vs.                         )    SUMMARY JUDGMENT
                                             )    MOTION DEADLINES
16   AMERICAN HONDA MOTOR                    )
     CO., INC.,                              )    Third Amended Complaint Filed:
17                                           )    August 9, 2019
                         Defendant.          )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER RE: EXTENSION OF REMAINING CLASS CERTIFICATION AND MSJ DEADLINES
                                       2:18-cv-6043-GW-AFM
Case 2:18-cv-06043-GW-AFM Document 111-1 Filed 07/20/20 Page 2 of 2 Page ID #:4660



 1
                                             ORDER
 2
           This Court, having considered the parties’ Stipulation re: Extension of
 3
     Portions of Remaining Class Certification and AHM’s Motion for Summary
 4
     Judgment Deadlines, HEREBY ORDERS the following:
 5
           1.    The deadline for Plaintiffs’ Reply in support of their Motion for Class
 6
     Certification, Opposition to AHM’s Motion for Summary Judgment, Oppositions
 7
     to AHM’s MTSs, and Plaintiffs’ MTS, if any, is extended to August 3, 2020;
 8
           2.    The deadline for AHM’s Replies in support of its Motion for
 9
     Summary Judgment and MTSs, and opposition to Plaintiffs’ MTS, if any, is
10
     extended to September 2, 2020; and
11
           3.    The deadline for Plaintiffs’ Reply in support of their MTS, if any
12
     (September 17, 2020), and the Hearing on Class Certification, AHM’s Motion for
13
     Summary Judgment, and the MTSs (October 1, 2020 at 8:30 a.m.) will remain as
14
     previously scheduled.
15
16
     Dated: ___________________                  _________________________
17                                               The Honorable George H. Wu
18                                               United States District Judge

19
20
21
22
23
24
25
26
27
28
     [PROPOSED] ORDER RE: EXTENSION OF REMAINING CLASS CERTIFICATION AND MSJ DEADLINES
                                     2:18-cv-6043-GW-AFM
